DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2021 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups I-IV , as set forth in the Office action mailed on 11 March 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11 March 2021 is withdrawn.  Claim 4, directed to a method of separating erythrocytes is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  Claim 5, directed to a hemagglutination reagent is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. Claim 8, directed to use of the reagent is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 REASONS FOR ALLOWANCE
Claims 1, 4-5, and 8-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is International Application Publication WO 92/08971 to Makela. Makela teaches a buffer solution (hemagglutination reagent) that is especially useful for diluting antibodies which are used in determining the presence or absence of specific antigens on red blood cells (erythrocytes) because when the antibody is diluted with the buffer, it allows red blood cells possessing the specific antigen and present in the test sample to agglutinate with the antibody (see Pg. 6, lines 12 – 21) which reads on “a method of agglutinating erythrocytes” as recited in the instant claims. Makela teaches that the buffer solution contains a biological detergent (such as Triton X-100) and cholic acid (See Pg. 3, lines 10-19; Table 1).  Makela also teaches the biological detergent (surfactant) can include an anionic surfactant and the preferred anionic surfactant is cholic acid (see Pg. 5, lines 11 – 23) which reads on “the method comprising adding a solution containing a cholic acid-based surfactant and an acid to a blood sample” as recited in the instant claims. Makela teaches the buffer solution has a pH of 5.0 – 9.0 
Makela fails to teach nor fairly suggest “wherein the cholic acid-based surfactant is sodium taurodeoxycholate hydrate” as recited in independent claims 1 and 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797